Case: 15-11275    Date Filed: 01/27/2016    Page: 1 of 11


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                             No. 15-11275; 15-12390
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:14-cr-20499-DMM-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

KATEENA RENA NORMAN,

                                                               Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                 (January 27, 2016)

Before MARCUS, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Kateena Rena Norman appeals her convictions and 96-month total sentence

for three counts of credit-card fraud, in violation of 18 U.S.C. § 1029(a)(2), and six
              Case: 15-11275    Date Filed: 01/27/2016    Page: 2 of 11


counts of aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1). On

appeal, Norman argues that: (1) the district court erred in denying her motion to

suppress evidence obtained during the warrantless “security sweep” of her home

immediately following her arrest on an arrest warrant; (2) the district court erred in

allowing victims to testify at trial about how the credit card fraud affected their

lives; and (3) the district court clearly erred in calculating the intended loss

attributable to her and the amount of restitution. After thorough review, we affirm.

      A district court’s ruling on a motion to suppress presents a mixed question of

law and fact. United States v. Timmann, 741 F.3d 1170, 1177 (11th Cir. 2013).

We review the district court’s factual findings for clear error and the court’s

application of the law to the facts de novo. Id. We allot deference to the district

court in reaching credibility determinations with respect to witness testimony.

United States v. McPhee, 336 F.3d 1269, 1275 (11th Cir. 2003). We review a

district court’s admission of evidence for abuse of discretion. United States v.

Ruiz, 253 F.3d 634, 639-40 (11th Cir. 2001). We review the district court’s

amount-of-loss determination for clear error. United States v. Nosrati-Shamloo,

255 F.3d 1290, 1291 (11th Cir. 2001). We review the legality of a restitution order

de novo and the underlying factual findings for clear error. United States v.

Baldwin, 774 F.3d 711, 728 (11th Cir. 2014), cert. denied, 135 S. Ct. 1882 (2015).




                                          2
             Case: 15-11275     Date Filed: 01/27/2016   Page: 3 of 11


      First, we are unpersuaded by Norman’s claim that the district court erred in

denying her motion to suppress. A warrantless search inside a home is, with few

exceptions, unreasonable under the Fourth Amendment. Kyllo v. United States,

533 U.S. 27, 31 (2001). However, a warrantless search is permissible when both

probable cause and exigent circumstances exist. United States v. Tobin, 923 F.2d

1506, 1510 (11th Cir. 1991) (en banc). The Supreme Court has also recognized

that a properly limited “protective sweep,” conducted incident to an arrest, is

reasonable under the Fourth Amendment “when the searching officer possesses a

reasonable belief based on specific and articulable facts that the area to be swept

harbors an individual posing a danger to those on the arrest scene.” Maryland v.

Buie, 494 U.S. 325, 337 (1990). A “protective sweep” must be “narrowly confined

to a cursory visual inspection of those places in which a person might be hiding.”

Id. at 327. If there is sufficient justification, a properly limited protective sweep

may occur “in conjunction with an in-home arrest.” Id. at 337.

      We have expanded the scope of a protective sweep to situations in which a

defendant was arrested in a “portion of a structure” outside the residence. United

States v. Burgos, 720 F.2d 1520, 1526 (11th Cir. 1983). In Burgos, we held that a

protective sweep of a home following an arrest on an open porch built as part of

the home was constitutionally permissible.       There, officers had observed the

defendant and another individual unloading illegal guns into the home immediately


                                         3
              Case: 15-11275     Date Filed: 01/27/2016     Page: 4 of 11


prior to the arrest -- thus, there was a significant possibility that both an arsenal and

a dangerous third person might be inside. Id. We also noted that the sweep was

reasonable in scope because agents went only so far as the kitchen. Id. Similarly,

in United States v. Yeary, we held that a protective sweep was permissible where

officers had an arrest warrant, the defendant exited the home and was arrested, and

the officers spotted a firearm inside the home in plain view and learned of the

presence of two unknown individuals. 740 F.3d 569, 580 (11th Cir. 2014).

      Under the inevitable discovery exception to the exclusionary rule, evidence

obtained unlawfully may be admissible if the government can establish by a

preponderance of the evidence that it ultimately or inevitably would have been

discovered by lawful means. See Nix v. Williams, 467 U.S. 431, 444 (1984). But

the government must do more than merely assert that the unlawfully obtained

information would have been inevitably discovered through lawful means. See

United States v. Virden, 488 F.3d 1317, 1322 (11th Cir. 2007). Rather, it must

demonstrate that “the lawful means which made discovery inevitable were being

actively pursued prior to the occurrence of the illegal conduct.” Id. (emphasis

omitted and quotation omitted). In other words, the government must show “that

the police would have obtained the evidence by virtue of ordinary investigations of

evidence or leads already in their possession.” Id. at 1323 (quotation omitted).




                                           4
             Case: 15-11275     Date Filed: 01/27/2016   Page: 5 of 11


      Here, the district court did not err in denying Norman’s motion to suppress.

As in Burgos and Yeary, the fact that Norman was arrested as she stepped outside

the house did not prevent officers from conducting a protective sweep inside the

home, provided the sweep was otherwise permissible. As the record reflects, when

the officers arrested Norman they saw another woman inside the home and at least

one caged pit bull and two cages. They also had reason to believe that Norman’s

boyfriend, who had a criminal record and was believed to be involved in the

identify theft scheme, could be inside and could fear arrest. These details provided

specific, articulable facts under which officers could reasonably justify a limited

sweep in order to secure their safety. In addition, the sweep was reasonable in

scope. It was conducted quickly -- in a minute or less, according to testimony --

and the house was small. Further, there is no indication that officers searched

areas in which a person could not hide. Thus, the protective sweep was reasonable.

      In any event, the evidence obtained from the house was admissible under the

inevitable discovery doctrine. As Norman conceded at the suppression hearing,

ample independent evidence was listed to justify a search warrant before the

sweep, including video footage, photo identification, and other evidence related to

the ongoing investigation of Norman’s identity-theft ring. Officers were also in the

process of verifying a fingerprint on a fraudulent check given at a casino, which

would have provided further justification for a search warrant after the sweep. In


                                         5
              Case: 15-11275     Date Filed: 01/27/2016   Page: 6 of 11


addition, officers had reason to believe they would find evidence of her crimes

inside the home. A 2011 search of Norman’s home revealed credit cards, newly

purchased merchandise, and notebooks with persons’ identifying information.

Plus, officers had information from 2013 suggesting that Norman continued to

engage in the fraudulent activities at her home, including a Comcast Internet

account registered to her address that was being used to apply for fraudulent credit

cards, and a fraudulently obtained rental car found parked at Norman’s address.

For these reasons, the district court did not err in denying the motion to suppress.

      Next, we reject Norman’s claim that the district court erred in allowing

victims to testify. Relevant evidence is generally admissible, and evidence is

relevant if it has “any tendency to make a fact more or less probable than it would

be without the evidence” and if “the fact is of consequence in determining the

action.” Fed. R. Evid. 401, 402; see Allison v. McGhan Med. Corp., 184 F.3d

1300, 1309-10 (11th Cir. 1999) (explaining that the rules generally favor “liberal

admission of evidence”). Relevant evidence may be excluded “if its probative

value is substantially outweighed by a danger of one or more of the following:

unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. “The

term ‘unfair prejudice’ . . . speaks to the capacity of some concededly relevant

evidence to lure the factfinder into declaring guilt on a ground different from proof


                                          6
              Case: 15-11275     Date Filed: 01/27/2016   Page: 7 of 11


specific to the offense charged.” Old Chief v. United States, 519 U.S. 172, 180

(1997). Rule 403 is “an extraordinary remedy that should be used sparingly,” and

in reviewing Rule 403 issues we “look at the evidence in the light most favorable

to its admission, maximizing its probative value and minimizing its undue

prejudicial impact.” United States v. Flanders, 752 F.3d 1317, 1335 (11th Cir.

2014) (quotation omitted), cert. denied, 135 S. Ct. 1188 (2015). We also “look to

the evidence as a whole and determine whether the specific evidence questioned by

[the defendant] was admissible under Rules 401-403 in light of all the evidence

that was ultimately before the court.” United States v. Merrill, 513 F.3d 1293,

1301 (11th Cir. 2008).

      But even if an evidentiary ruling is erroneous, we will not reverse if the error

was harmless. United States v. Khanani, 502 F.3d 1281, 1292 (11th Cir. 2007).

An error is harmful if, in light of the entire record, there is a reasonable likelihood

it affected the defendant’s substantial rights. Id. “[W]hen the record contains

sufficient independent evidence of guilt, any error was harmless.” United States v.

Newsome, 475 F.3d 1221, 1227 (11th Cir. 2007).

      The elements of access device fraud are: knowingly and with intent to

defraud trafficking in one or more unauthorized access devices during any one-

year period, and by such conduct obtaining anything of value aggregating $1,000

or more. 18 U.S.C. § 1029(a)(2). The elements of aggravated identify theft are:


                                          7
             Case: 15-11275     Date Filed: 01/27/2016   Page: 8 of 11


knowingly and without lawful authority producing an identification document,

authentication feature, or a false identification document in or affecting interstate

or foreign commerce. 18 U.S.C. § 1028A(a)(1).

      In this case, we agree that the district court abused its discretion by

admitting the victim-impact testimony at trial because it was both irrelevant and

unduly prejudicial.    Nevertheless, the error was harmless.        The statements

themselves were brief moments in a two-day trial, and they did not impact

Norman’s substantial rights in light of the overwhelming amount of additional

evidence, including additional relevant testimony by victims as well as testimony

by local and federal investigators and store employees, as well as financial

statements, video surveillance footage, and fraudulent credit cards, ledgers and

other documents found in Norman’s home along with high-end merchandise and

cash. Thus, any possible prejudice engendered by the statements were more than

outweighed by the other evidence.

      Finally, we are unconvinced by Norman’s argument that the district court

clearly erred in calculating the intended loss attributable to her at $801,634.35 and

the amount of restitution at $506,352.36. The government bears the burden of

establishing the attributable loss by a preponderance of the evidence. United States

v. Dabbs, 134 F.3d 1071, 1081 (11th Cir. 1998). Thus, a defendant’s uncharged

relevant conduct may be taken into account if the government proves the conduct


                                         8
              Case: 15-11275    Date Filed: 01/27/2016    Page: 9 of 11


by a preponderance of the evidence. United States v. Faust, 456 F.3d 1342, 1347

(11th Cir. 2006).     Relevant conduct may include “all acts and omissions

committed, aided, abetted, counseled, commanded, induced, procured, or willfully

caused by the defendant,” plus all reasonably foreseeable acts and omissions of

others in furtherance of a jointly undertaken criminal activity, whether or not the

scheme is charged as a conspiracy. U.S.S.G. § 1B1.3(a)(1)(A)-(B).

      At the time of the sentencing, the guidelines concerning fraud provided for a

14-level increase to base offense level if the loss from the offense was more than

$400,000 but less than $1,000,000. U.S.S.G. § 2B1.1(b)(1)(H). The general rule

in calculating loss is that it is the greater of actual or intended loss. U.S.S.G. §

2B1.1, comment. (n.3(A)). “Actual loss” is the “reasonably foreseeable pecuniary

harm that resulted from the offense.” U.S.S.G. § 2B1.1, comment. (n.3(A)(i)).

“Intended loss” includes “intended pecuniary harm that would have been

impossible or unlikely to occur.”       U.S.S.G. § 2B1.1, comment. (n.3(A)(ii)).

“[O]nce a defendant has gained access to a certain credit line by fraudulently

applying for credit cards, a district court does not err in determining the amount of

the intended loss as the total line of credit to which [d]efendant could have access.”

Nosrati-Shamloo, 255 F.3d at 1291.

      Here, the district court did not clearly err in finding that Norman qualified

for a 14-level increase based on the amount of loss involved. The government


                                          9
             Case: 15-11275    Date Filed: 01/27/2016   Page: 10 of 11


provided sufficient evidence to establish that she was a central player in a credit-

card-fraud scheme with actual and intended losses exceeding $400,000.

Specifically, the government showed actual losses totaling $506,352.36, and total

intended losses of $801,634.35, based on the fraudulent use of victims’ credit

accounts and personal information. All of the losses listed in the government’s

chart involve credit accounts for which Norman had either actual credit cards and

identification, or detailed information on the ledgers found in her home. Further,

the total losses were reasonably foreseeable to Norman because she personally

possessed all of the relevant financial and personal information that was used in

calculating the loss amounts, and she personally caused some of them. Indeed, the

ledgers, stacks of cards and identification, high-end merchandise, and a large

amount of cash found at Norman’s residence, coupled with the evidence of actual

losses incurred by Norman through purchases at Home Depot, Seminole Casino,

and U-Rock, indicates that Norman’s residence was a repository of information

about the scheme, and Norman was clearly a player in it.

      As for restitution, this amount must be based on the amount of loss actually

caused by the defendant’s conduct. Baldwin, 774 F.3d at 728 (quotation omitted).

The district court may accept a reasonable estimate of loss based on the evidence

presented. Id. The government bears the burden of establishing the amount of

restitution by a preponderance of the evidence. Id.; see also 18 U.S.C. § 3664(e).


                                        10
             Case: 15-11275     Date Filed: 01/27/2016   Page: 11 of 11


      Under the Mandatory Victims Restitution Act (“MVRA”), the district court

must order restitution in the full amount of the victim’s loss. 18 U.S.C. § 3663A;

United States v. Thayer, 204 F.3d 1352, 1357 n.7 (11th Cir. 2000). When more

than one defendant contributes to the loss, each defendant may be held liable for

payment of the full restitution amount, or liability may be apportioned among the

defendants to reflect their respective level of contribution to the loss and their

economic circumstances. 18 U.S.C. § 3664(h); Baldwin, 774 F.3d at 729.

      In this case, the district court did not clearly err in finding that Norman

played a central role in a large-scale credit-card and identity theft scheme and, as a

result, could be held liable for the total amount of victims’ actual losses from the

scheme. Under the MVRA, restitution is based on the amount of loss, and that

total amount of losses incurred by victims was determined to be $506,352.36.

Although the government could only prove $187,100.36 in losses attributable to

her personal conduct, the evidence sufficiently established that Norman’s activities

were part of a larger scheme, and that the whole scheme’s losses were aided and

abetted by or reasonably foreseeable to her.

      AFFIRMED.




                                         11